DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom of Great Britain and Northern Ireland on December 21, 2018. The document has now been retrieved using the provided access code.
Specification
The disclosure is objected to because of the following informalities: the terms proximal and distal are not used consistently throughout the specification.  For example [035] refers to the needle 130 at the proximal end and an open distal end, [038] refers to flanges 155 at the distal end, [041] refers to how the safety shield moves proximally relative to the syringe sheath.  However, the claim recites the sheath moves proximally relative to the body.  [045] recites 206 is the distal end 200 which is opposite the direction previously stated when discussing the members above.  The claims and specification should be consistent in their use of the terms proximal and distal.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 30 recites a substance…by delivery of said substance …using the system of claim 28.  Claim 31 recites an injection device for use…for the treatment or prevention of…by delivery to a human subject.  The claim appears to recite both device and method.  As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method  of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method or if the claims are intended to be written as method. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method and are not so narrow as to require the method to actually be performed.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to “[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited 
Claim 26 recites a preamble to an injection device for treatment but does not list any claim recitations to the injection device itself.  All limitations are functional and it is not clear what structure the injection device comprises.  Additionally, claim 26 recites an injection device for use in the system of claim 23, however, the system of claim 23 already comprises an injection device as part of the system so it is not clear if this is the same or an additional injection device for use in this system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2017/0173270 A1).
With regard to claims 1, 3, 12, and 13, Nakamura et al. teach an accessory for an injection device having a needle cap, the accessory comprising: a body portion comprising a recess adapted to receive the injection device (Figs. 8 and 16 member 130, see recess in the 

    PNG
    media_image1.png
    466
    715
    media_image1.png
    Greyscale

With regard to claims 5, 6, and 14-16, see Reference Figure 1 below indicating the proximal and distal extensions formed by the side wall of the cover on either side.
With regard to claim 17, the distal end of the distal extension are operably coupled to the cap remover via cams at 162 and 163 of the cover which engage the cap remover to move the grip to remove the cap when the distal end at the end of the distal extension rotates due to the cover being closed (Fig. 1, [0060], [0061]).
With regard to claims 7-11 and 18-22, see the distal end 162 and 163 of cams (Fig. 1), see the cap remover slots as indicated in Reference Figure 2 below, see [0060], [0061], [0066] 162 and 163 engage 143 when the cover is pivoted to close to move the cap remover distally while the cap is gripped to remove the cap, the cap remover moves proximally when the cover opens (Figs. 1 and 10).

    PNG
    media_image2.png
    859
    655
    media_image2.png
    Greyscale


With regard to claim 24, see [0045], [0048], TNF inhibitors such as adalimumab can be used to treat at least arthritis.
With regard to claims 25 and 26, see [0045], [0048], TNF inhibitors such as adalimumab can be used to treat at least arthritis are delivered by the injection device shown in Fig. 22.
With regard to claims 27-30,  Nakamura et al. teach an accessory for an injection device having a needle cap, the accessory comprising: a body portion comprising a recess adapted to receive the injection device (Figs. 8 and 16 member 130, see recess in the central portion, Fig. 24 shows the injection device in the recess); a cover coupled to the body portion (Fig. 1 member 160), the cover pivotally moveable between an open position in which the recess is exposed to receive the injection device, and a closed position in which the cover at least partially closes the recess to hold the injection device in the body portion (Figs. 23-25); and a cap remover comprising a grip configured to hold the needle cap (Figs. 10 and 16 member 140, grip at 141/144, [0056], [0060], [0061]) and defining a cap remover slot that extends into a surface of the cap remover, the cap remover being moveable with respect to the body portion (see Reference Figure 2 above), wherein the cover comprises: a proximal end configured to be moved by a user to move the cover from the open position to the closed position (Fig. 4 member 166, [0059]); and a distal end configured to move the grip towards an end of the accessory when the cover is moved from the open position to the closed position to at least partially remove the needle cap from the injection device (Fig. 9 rotation of the distal end about 165 moves the grip when the cover is closed to remove the needle cap, the distal end and proximal are connected as part of the cover movement of one moves the other [0061]), the distal end comprising a cover .
Response to Arguments
Regarding Applicant’s arguments with respect to claim 1 and the new amendments, Applicant argues that 162 and 163 are configured to move the grip.  The Examiner finds, as rejected above, that the components of the cover are all connected and movement of one portion moves another.  As such the device is configured such that movement of the distal end moves the grip as this also moves 162 and 163.  Regarding Applicant’s arguments with respect to new claim 27 and previous claims 7 and 8, a slot is defined as a narrow opening or groove (https://www.merriam-webster.com/dictionary/slot) the portion indicated by the Examiner is a groove.  This extends into a surface of the cap remover as it is cut into the cap remover and is interior to the outer boundary of the cap remover.  Further recitation to the structure of the slot would be needed to distinguish of Nakamura et al.  Applicant’s remarks regarding the drawing objection are sufficient to clarify the issue and overcome the objection.  Regarding claims 25 and 26, these are separate independent claims.  They both still recite “by delivery” which makes it unclear if a step of delivery is attempting to be claimed.  The claim language needs to be worded such that it is clearly functional.  For example, claim 25 could be phrased as A substance…capable of being delivered to a human subject using the system of claim 23.  Claim 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783